Citation Nr: 0607433	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected bilateral fibula 
fractures.

2.  Entitlement to service connection for a right leg 
disability, to include as secondary to service-connected 
bilateral fibula fractures.

3.  Entitlement to a compensable rating for a right lower leg 
condition (fibula fracture).

4.  Entitlement to a compensable rating for a left lower leg 
condition (fibula fracture).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to November 
1957, and again from January 1961 to October 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a back disability that began 
during service or as a proximate result of a his lower leg 
disabilities.

3.  The veteran does not have a right leg disability that 
began during service or as a proximate result of his lower 
leg disabilities.

4.  The veteran does not have any functional impairment due 
to healed stress fractures of each of his fibula.  He does 
not have limited motion.  Swelling is related to nonservice-
connected disabilities.



CONCLUSIONS OF LAW

1.  A back disability was not incurred during service or as a 
result of a service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  A right leg disability was not incurred during service or 
as a result of a service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  Criteria for a compensable evaluation for a right lower 
leg disability (fractured fibula) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 
4.71a, Diagnostic Code 5262 (2005).

4.  Criteria for a compensable evaluation for a left lower 
leg disability (fractured fibula) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 
4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April and June 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VCAA notice was given prior to the AOJ decision on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, obtaining medical 
opinions as to the severity and etiology of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Service Connection

The veteran contends that he developed low back and right leg 
disabilities as a result of the fractures to each of his 
fibula during service in 1957.  The veteran has not made any 
specific assertions as to how the disabilities developed and 
has not identified any medical evidence to support his 
claims.  The veteran does not contend that he developed 
either a back or a right leg disability during either period 
of active service.


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

Service medical records do not show complaints of or 
treatment for a back and/or right leg disability.  There was 
no diagnosis of a chronic disability upon discharge from 
service.  The veteran experienced stress fractures to each of 
his fibula during training in 1957 and is service-connected 
for lower leg disabilities.

Current treatment records show that the veteran has weakness 
in both of his lower extremities and occasional complaints of 
low back pain.  He is treated for end-stage renal disease, 
diabetes mellitus, peripheral neuropathy in both of his lower 
extremities, obesity and sleep apnea.  The veteran has 
Charcot joints of both of his ankles and cannot walk very 
well.  He underwent a renal transplant in 1999, and has 
gained sixty pounds since that time.  The veteran takes anti-
rejection medication that causes poor balance.

The veteran underwent VA examination in July 2002 and 
complained of occasional lower extremity discomfort.  The 
examiner determined that the veteran had foot and leg pain 
secondary to diabetic nephropathy and peripheral neuropathy, 
and lower extremity swelling due to diabetic renal failure.  
X-rays showed no evidence of current or past fractures of 
either fibula.  Thus, the examiner opined that the veteran 
had no loss of function due to the service-connected 
fractured fibula.

Upon VA examination in June 2004, the veteran complained of 
having no sensation in his feet and an inability to walk.  At 
VA examinations in February 2005, he complained of low back 
pain beginning in 1995 and right knee pain and instability 
starting in 1998.  X-rays showed osteoarthritis in both of 
the veteran's knees and a normal lumbar spine except for some 
diffuse demineralization.  The examiner reviewed the 
veteran's medical records in conjunction with the examination 
and diagnosed chronic low back strain and osteoarthritis of 
the right knee.  The examiner then opined that neither the 
veteran's right knee osteoarthritis nor his low back 
disability was caused by service or was the result of 
service-connected disabilities of the lower legs.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a back disability or a right leg 
disability that began during service or as a proximate result 
of the service-connected fractured fibula.  The only evidence 
in support of the claims is the veteran's own assertions that 
the complaints are due to the fractures that occurred during 
service.  The veteran has not suggested any reason for his 
belief that the back and right knee complaints are related to 
the fibula fractures from service and there is no evidence of 
the veteran having medical training so as to consider his 
statements sufficient to establish a relationship between the 
in-service injury and complaints that began approximately 
forty years later.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).

The medical evidence clearly shows that the veteran has a 
number of disabilities that limit his ability to stand and 
walk and cause pain.  The unsubstantiated assertion that back 
pain and right leg pain began as a result of in-service 
fractures of each fibula for which there is no evidence of 
current functional impairment cannot be accepted.  
Consequently, service connection for a back disability and 
for a right leg disability is denied on a direct basis as 
well as on a secondary basis as due to service-connected 
disability.

Increased Ratings

The veteran asserts that higher ratings for his lower leg 
disabilities should be assigned.  Again, the veteran has not 
put forth any specific contentions to support his claims.



The veteran is treated for various disabilities as set out 
above.  His current treatment records do not include any 
specific references to shin pain and/or limitation nor is 
there medical evidence of limitation of the knees or ankles 
as a result of fractured fibula.  The veteran has limited use 
of his ankles due to Charcot joints and limited use of his 
legs due to complications of diabetes.

The veteran underwent VA examination in February 2005 and 
noted that his lower leg condition had not changed since VA 
examination performed in 2002.  He related taking Tylenol for 
pain, limiting his walking, and using a cain for ambulation.  
The veteran complained of daily swelling in his lower 
extremities and weekly pain.  X-rays performed in 2002 did 
not show any evidence of current or past fractures of the 
fibula so they were not repeated.  The examiner reviewed the 
claims folder and diagnosed bilateral healed fibula stress 
fractures.  It was noted that the veteran's current 
complaints of swelling were due to congestive heart failure.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's lower leg disabilities have been evaluated as 
impairment of the tibia and fibula under criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  In order for a 10 
percent rating to be assigned, there must be evidence of 
malunion of the tibia and/or fibula with slight knee or ankle 
disability.  In every instance where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  See 38 C.F.R. 
§ 4.31.

Given the evidence as outlined above, the Board finds that 
criteria for a compensable rating under Diagnostic Code 5262 
are not met as there is neither evidence of malunion of the 
fibula nor evidence of knee or ankle disability attributable 
to the stress fractures sustained during service.  The 
medical evidence clearly shows that there is no evidence of 
current fractures and no functional limitation due to the 
healed fractures.

In an effort to determine if a compensable evaluation may be 
assigned for lower leg disabilities, the Board also 
considered other rating criteria.  Because there is no 
evidence of limitation of motion, recurrent subluxation, 
lateral instability of disability due to the removal of 
cartilage, criteria are not met for ratings under Diagnostic 
Codes 5256 through 5261.  Because ratings in this matter are 
not based upon the limitation of motion diagnostic codes, 
complaints of pain are not considered outside of criteria 
delineated in the schedule.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As such, a compensable rating must be denied on a schedular 
basis for both lower leg disabilities.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected lower leg disabilities and 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors as the veteran's 
treatment records clearly show that the veteran's limitations 
are results of non-service connected disabilities.  The 
veteran has not required any hospitalization for his lower 
leg disabilities, much less frequent periods of 
hospitalization for the healed fibula fractures, and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Consequently, the Board finds that the 
noncompensable evaluations assigned adequately reflect the 
clinically established impairments experienced by the veteran 
and higher ratings cannot be assigned on an extra-schedular 
basis.


ORDER

Service connection for a back disability, to include as due 
to service-connected lower leg disabilities, is denied.

Service connection for a right leg disability, to include as 
due to service-connected lower leg disabilities, is denied.

A compensable rating for right lower leg disability 
(fractured fibula) is denied.

A compensable rating for left lower leg disability (fractured 
fibula) is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


